Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims require the subject matter:
“determine a context of a message; 
perform a comparison of the context of the message with a target recipient emotional state; 
apply a rule to select an action for the message based on the comparison; 
cause performance of the action; 
determine an effect of the action on an emotional state of a user; and 
update the rule based on the effect.”
The closest prior art references are US 2018/0026920 by Chen et al. (Chen) and US 2010/0082751 by Meijer et al. (Meijer).  Chen discloses determining sentiment and context of a message and determining an emotional state of the recipient.  Using this information, the delivery of the message can be modified by, for example, either prioritizing the delivery or delaying the delivery (see previous rejection for details).  Chen does not disclose subsequently determining the effect of such delivery modification nor updating any delivery modification rules based on taking such actions.
Meijer teaches as an example, delaying a message delivery until the recipient is in a happy mood (Paragraph 48).  However, no further determination is made for an effect of such action on the user nor updating any delivery rules based on the effect.  Another embodiment of Meijer takes into consideration the sentiment of messages and the predisposition of recipients.  Actions such as preventing further messages or distributing to additional recipients can be made from this consideration.  While the administrator can be notified of the results of the consideration and actions taken, there is no further discussion of the updates necessarily indicating the effect on emotional states of the user nor updating any rules associated with actions that can be taken.
Accordingly, the prior art does not teach all the claimed subject matter and the claims are found to be novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455